Title: To George Washington from Daniel Carroll, 13 September 1795
From: Carroll, Daniel
To: Washington, George


            
              Sir,
              Sepr 13th 1795
            
            The observations herewith, respecting the City of Washington, shou’d have been handed to you sooner, but I found myself so much oppress’d by my nervous complaints during the hot season; that I had little Spirit, or ability to enter on the Subject—What you now have, were put together under those circumstances, in

the state they are—I shall delay no further forwarding them, not so much from an opinion of their consequence, as from the desire I have, of manifesting on all occasions, my inclination to comply with what appears to me, to be agreable to your wishes.
            I have venturd to State my opinion on several matters, supported by some reasons tho’ not so full as might be—I shall risk another opinion, viz., that there is a material fault in the Law for fixing the Seat of Government, I mean by having 3 instead of one Commissioner.
            Permit, Sir, to assure you, that I am with Sentiments of the greatest respect, & sincere wishes for your health, & happiness, Your Most obt Hble Servt
            
              Danl Carroll
            
          